DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 47, and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claim 1 recites a protein-containing non-wood fibrous biomass comprising at least 5 wt% protein.  Claims 6, 47, and 48 depend from Claim 1.  Each of Claims 6, 47, and 48 further limit Claim 1 by placing an upper limit on the protein content of the non-wood fibrous biomass.  However, each of Claims 6, 47, and 48 recite a lower limit of 5 wt%.  This lower limit falls below the lower limit of 6 wt% recited by independent Claim 1.  It is unclear if a protein content falling below 6 wt% but falling 

Claim Rejections - 35 USC § 102

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9, 11-15, 47-50, and 52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dutton (US 4,364,979).  Ballesteros et al. (Food Bioprocess Technology, 2014, Vol. 7, p. 3493-3503), Nwafor et al. (The Scientific World Journal, 2018, p. 1-11), Krupa (US 8,561,823), and Inacio et al. (Brazilian Journal of Animal Science, 2017, vol. 46, p. 80-84) are cited as evidentiary references.  Dutton, Ballesteros, Nwafor, and Krupa were cited in a prior Office action.
Regarding Claims 1, 6, 7, 9, 13, 47, and 48, Dutton teaches particle board containing chicory root as a fibrous material with good structural properties.  A filler in the form of coffee grounds is preferably included (Abstract).  Ballesteros demonstrates that coffee grounds have a protein content of approximately 17.44% (p. 3496, Table 1).  Thus, coffee grounds read on the claimed non-wood fibrous biomass.  The board also contains a urea-formaldehyde resin binder (col. 5, lines 11-23).  This reads on the claimed crosslinking agent.  
The coffee grounds are present in coarse particles which include a combination of chicory and coffee.  The coffee content of the coarse particles is 25-50 wt% (col. 1, lines 4-8).  The chicory-coffee particles may also include bagasse (col. 4, lines 43-44).  
One specific embodiment includes 33 parts by weight of the coarse chicory/coffee particles, 32 parts by weight of bagasse, and 5 parts by weight of binder solution (col. 5, lines 26-31).  The binder solution includes 75.5% urea-formaldehyde, indicating that approximately 3.8 parts by weight of urea-formaldehyde will be present.  This effectively describes a composite material comprising approximately 5.4 wt% of a cross-linking agent.  This falls within the claimed range of 0.6-6 wt%.
Regarding Claim 2, a material such as timber (i.e. wood biomass) may be included as a complementary structural fiber (col. 6, line 67 - col. 7, line 4).
Regarding Claim 3, as indicated above, Dutton’s particle board contains chicory root.  Nwafor demonstrates that chicory root contains approximately 4.65% protein (p. 4, Table 1).  The particle board also contains bagasse obtained from a sugar mill (p. 4, lines 43-46).  Inacio demonstrates that sugarcane bagasse contains 20 g crude protein per kg (p. 81, Table 1), equivalent to 2 wt%.  
Regarding Claim 4, Chicory root reads on an agricultural residue while bagasse reads on sugarcane fiber.
Regarding Claims 5, 45, and 46, the coffee content of the coarse particles is 25-50 wt% (col. 1, lines 4-8).  The coarse particles are present in Dutton’s composite material in the amount of 32 parts by weight, with 70 total parts by weight (col. 5, lines 26-32).  This indicates that coffee grounds (equivalent to the claimed protein-containing non-wood fibrous biomass) will be present in amounts of 11.8-23.6 wt%.
Regarding Claim 11, Dutton’s composition includes bagasse obtained from a sugar mill (col. 4, lines 43-46).  Bagasse is a waste product (col. 1, lines 47-48).  When reused as a filler, bagasse reads on recycled material as claimed.
Claim 12 requires a non-protein-containing non-wood fibrous biomass which comprises “take-away beverage and food packaging.”  Claim 11 requires that the non-protein-containing non-wood fibrous biomass is recycled.  Therefore, Claim 12 requires that the non-protein-containing non-wood fibrous biomass is recycled take-away beverage and food packaging.  The recitation of “take-away beverage and food packaging” relates to the previous intended use or field of use of the claimed biomass prior to recycling.  This intended use or field of use narrows the scope of the claim to include materials capable of use in such applications, but no further compositional or structural limitations are placed on the claimed biomass.  Claim 12 is interpreted as being open to materials capable of use in take-away beverage and food packaging regardless of whether they were actually used to form such articles.
Dutton’s composition may also include bagasse obtained from a sugar mill (col. 4, lines 43-46).  Krupa demonstrates that bagasse is recognized in the art as capable of being used to form locking food containers (Abstract).  Therefore, Dutton’s bagasse satisfies the compositional limitations of the claimed non-protein-containing non-wood fibrous biomass.  
Regarding Claims 14 and 15, Dutton teaches a method in which chicory and coffee are mixed with the binder while the solids are agitated.  The mixture is then deposited onto a moving caul plate from endless belt conveyors equipped with spreaders (col. 5, lines 26-54).  Such a mixture spread on a moving caul plate reads on a mat.  The mat is then subjected to hot pressing to form a board (col. 5, lines 55-62).  
Regarding Claim 52, Dutton teaches other binders (i.e. cross-linking agents) such as phenolic resins or thermosetting resins (col. 1, lines 27-32; col. 6, lines 29-34).  These alternative binders read on non-formaldehyde based crosslinking agents as claimed.
Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10, 49, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Dutton.  Ballesteros, Nwafor, and Inacio are cited as evidentiary references.
Regarding Claims 10, 49, and 50, the amounts of each component taught by Dutton and the protein content of coffee grounds, chicory, and bagasse taught by Ballesteros, Nwafor, and Inacio may be used to calculate the total amount of protein in Dutton’s composite material:

    PNG
    media_image1.png
    144
    484
    media_image1.png
    Greyscale

A total protein content of 2.85-4.67 parts by weight per 70 parts by weight total is equivalent to approximately 4.07-6.67 wt%.  This range overlaps the ranges recited in Claims 10, 49, and 50.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Dutton as applied to Claims 1, 3, and 11 above, further in view of Downs et al. (US 3,718,536).
Regarding Claim 51, Dutton remains as applied to Claims 1, 3, and 11 above.  Dutton’s particle board may include additional fillers (col. 6, line 67 - col. 7, line 7).  Dutton does not teach the use of plastic-lined paper packaging as claimed.
In the same field of endeavor, Downs teaches composite boards formed from shredded paper containing thermoplastic material (Abstract).  The shredded paper is made up of a paper ply and a thermoplastic material which may be in the form of a coating (i.e. lining).  The paper is waste and trim obtained in usual operations in the manufacture of extrusion coated paper (col. 3, lines 11-13).  The shredded paper may be used in combination with other fillers (col. 3, lines 65-67).  
It would have been obvious to one of ordinary skill in the art at the time of filing to select Downs’ plastic-coated paper waste as the additional filer in Dutton’s particle board as it is shown to be useful in this capacity.  In addition, the use of waste paper is consistent with Dutton’s general goal of forming particle or composite boards from repurposed waste materials.  It has been established that selection of a known material based on its suitability for its intended use is prima facie obvious (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)).  See MPEP 2144.07.

Response to Arguments

The Applicant’s arguments with respect to the previous rejection of Claims 1, 5-10, and 13-15 under 35 U.S.C. 102(a)(1) as being anticipated by Rachtanapun et al. (Journal of Composite Materials, 2012, vol. 46, issue 15, p. 1839-1850) have been fully considered and are persuasive in view of the amended claims.  The previous rejection based on Rachtanapun has been withdrawn.
The Applicant’s arguments with respect to the rejection of Claims 1-9 and 11-15 under 35 U.S.C. 102(a)(1) and the rejection of Claim 10 under 35 U.S.C. 103 as being unpatentable over Dutton have been fully considered but are not found persuasive.
The Applicant argues that Dutton contains urea-formaldehyde in amounts of approximately 12.5-62.5 wt%, whereas the claims permit 0.5-6 wt% of a crosslinking agent.  
The Applicant’s attention is directed to page 4, paragraph 9 above citing one particular embodiment of Dutton’s composition which includes approximately 5.4 wt% of a cross-linking agent.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762